
	

114 S2411 IS: 21st Century Visa Vetting Act 
U.S. Senate
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2411
		IN THE SENATE OF THE UNITED STATES
		
			December 17, 2015
			Mr. Heinrich (for himself and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To permit the Secretary of Homeland Security to search open source information to determine if an
			 alien is
			 inadmissible to the United States and for other purposes.
	
	
 1.Short titleThis Act may be cited as the 21st Century Visa Vetting Act . 2.Authority to search open source information related to aliens applying for admission to the United States (a)Authority Notwithstanding any other provision of law or regulation, the Secretary of Homeland Security may search open source information, including Internet sites and social media postings, of an alien who applies for a visa to enter the United States to determine if the alien is inadmissible under section 212 of the Immigration and Nationality Act (8 U.S.C. 1182).
 (b)Effective dateThis section shall take effect on the date of the enactment of this Act and apply to any alien who applies for a visa on or after that date.
